Filed 12/6/18
                                CERTIFIED FOR PUBLICATION


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SIXTH APPELLATE DISTRICT


 C.S.,                                                H045665
                                                     (Santa Clara County
             Petitioner,                              Super. Ct. Nos. JV38951, 213156)

             v.

 THE SUPERIOR COURT OF SANTA
 CLARA COUNTY,

             Respondent;

 THE PEOPLE,

             Real Party in Interest.



                                       I.   INTRODUCTION
         Petitioner C.S. was 15 years old when he participated in a gang assault on
April 27, 2012, that resulted in the death of the 14-year-old victim. As permitted by the
versions of Welfare and Institutions Code sections 602 and 7071 that were then in effect,
the district attorney charged C.S. in a court of criminal jurisdiction,2 rather than in
juvenile court, with murder (Pen. Code, § 187), assault by means of force likely to
produce great bodily injury (id., § 245, subd. (a)(4)), and active participation in a street


         1
         All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
       2
         We will hereafter refer to the court of criminal jurisdiction as “adult/criminal
court” to distinguish it from juvenile court.
gang (id., § 186.22, subd. (a)). The district attorney also alleged that C.S. committed the
murder and assault for the benefit of a criminal street gang (id., § 186.22, subd. (b)) and
alleged a gang special circumstance (id., § 190.2, subd (a)(22)). In August 2016, a jury
convicted C.S. of the charged offenses and found true the special allegations.
       On November 8, 2016, before C.S.’s sentencing hearing, the Public Safety and
Rehabilitation Act of 2016 (Proposition 57) was passed. (People v. Superior Court
(Lara) (2018) 4 Cal.5th 299, 303-304 (Lara).) The legislation took effect the next day,
on November 9, 2016. (Id. at p. 304.) Among the statutory changes made by
Proposition 57 were amendments to sections 602 and 707, which now provide that any
allegation of criminal conduct against a person who was under age 18 at the time of the
alleged offense must be filed in juvenile court in the first instance. (See §§ 602, 707,
subds. (a)-(b).) There is no longer a presumption that a minor who was 14 or older when
he or she allegedly committed certain offenses, including murder, is unfit for juvenile
court. (See former and current §§ 602, 707.) Now if a prosecuting attorney wishes to try
an accused minor as an adult, the prosecutor must file a motion in the juvenile court
requesting that the juvenile court transfer the minor to adult/criminal court. (See § 707,
subds. (a)-(b); Cal. Rules of Court, rule 5.766(a).3)
       After Proposition 57 took effect, C.S.’s case was sent back to juvenile court,
where a retrospective transfer hearing was held.4 After the hearing, the juvenile court
ordered C.S., who was by then 21 years old, transferred to adult/criminal court. (See
§ 707, subd. (a)(1).)
       In its written transfer order, the juvenile court made factual findings regarding
each of the five criteria it was required to consider under section 707, subdivision (a)(2)


       3
         All further rule references are to the California Rules of Court.
       4
         In Lara, supra, 4 Cal.5th at page 309, the California Supreme Court confirmed
that Proposition 57 effected “an ‘ameliorative change[ ] to the criminal law’ ” that
applied to cases pending at the time it was enacted.

                                              2
(hereafter section 707(a)(2)).5 We can reasonably infer from its statements that the
juvenile court found that C.S.’s potential for rehabilitation prior to the expiration of the
juvenile court’s jurisdiction (§ 707(a)(2)(B)(i)) and the circumstances and gravity of the
offense (§ 707(a)(2)(E)(i)) weighed in favor of transfer and that C.S.’s previous
delinquent history (§ 707(a)(2)(C)(i)) weighed against transfer. We are unable to discern
from the juvenile court’s transfer decision whether the court found that the degree of
criminal sophistication exhibited by C.S. (§ 707(a)(2)(A)(i)) and the success of previous
attempts to rehabilitate C.S. (§ 707(a)(2)(D)(i)) weighed in favor of transfer, against
transfer, or were neutral. The juvenile court concluded its transfer order by stating:
“After considering all of the judicial transfer factors and evidence presented and
considering it in a totality of the circumstances review, this court finds that the People
have met its burden of proof by a preponderance of the evidence and grants the People’s
request to transfer [C.S.’s] case to a court of general criminal jurisdiction.”
       C.S. filed a petition for writ of mandate in this court challenging the juvenile
court’s order transferring his case to adult/criminal court. In his petition, C.S. contends
the juvenile court “abused its discretion by misstating facts, overlooking critical
evidence, and misapplying relevant standards.” After we issued an order to show cause,
the Attorney General filed a return, and C.S. filed a reply.6


       5
         Section 707(a)(2) requires the juvenile court to consider: “[t]he degree of
criminal sophistication exhibited by the minor” (§ 707(a)(2)(A)(i)); “[w]hether the
minor can be rehabilitated prior to the expiration of the juvenile court’s jurisdiction”
(§ 707(a)(2)(B)(i)); “[t]he minor’s previous delinquent history” (§ 707(a)(2)(C)(i));
“[s]uccess of previous attempts by the juvenile court to rehabilitate the minor”
(§ 707(a)(2)(D)(i)); and “[t]he circumstances and gravity of the offense alleged in the
petition to have been committed by the minor” (§ 707(a)(2)(E)(i)).
       6
         We subsequently asked for supplemental briefing on a number of issues,
including whether, in order to permit meaningful appellate review, the juvenile court
was required to make specific findings as to which of the five section 707(a)(2) criteria
weighed in favor of transfer, against transfer, or neither in favor of or against transfer;
(continued)

                                              3
       For reasons that we shall explain, we conclude that the juvenile court’s transfer
decision does not permit meaningful appellate review because the juvenile court did not
clearly and explicitly “articulate its evaluative process” by detailing “how it weighed the
evidence” and by “identify[ing] the specific facts which persuaded the court.” (In re
Pipinos (1982) 33 Cal. 3d 189, 198 (Pipinos).) In addition, and of particular importance
to our decision, is the recent amendment to section 1769, which allows C.S. to be held in
the Department of Corrections and Rehabilitation, Division of Juvenile Facilities (DJF)
until he reaches age 25. We are unable to discern from the juvenile court’s order whether
the court would have reached a different conclusion regarding transfer had the law
provided at the time of the transfer hearing that C.S. could be held in DJF until age 25.
Thus, because the juvenile court did not clearly and explicitly “articulate its evaluative
process” (Pipinos, supra, at p. 198), and given the recent change to section 1769
extending the time C.S. could be held in DJF, we will issue a peremptory writ of mandate
commanding respondent court to vacate the challenged transfer order and make further
findings regarding the section 707(a)(2) criteria.




whether the district attorney had the burden of proving each of the section 707(a)(2)
criteria by a preponderance of the evidence; and whether there is a reasonable probability
that the juvenile court would have made a different decision had it known that C.S. could
be held in the Department of Corrections and Rehabilitation, Division of Juvenile
Facilities until he attained the age of 25, pursuant to a recent amendment to section 1769,
subdivision (d)(2).
        We also asked for supplemental briefing on the effect of Senate Bill 1391 (2017-
2018 Reg. Sess.), which amends section 707, effective January 1, 2019, to eliminate a
district attorney’s authority to bring a transfer motion in a case in which a minor was 14
or 15 years of age at the time of the offense, unless the individual was not apprehended
prior to the end of juvenile court jurisdiction. After the district attorney filed an amicus
brief arguing that Senate Bill 1391 was an unconstitutional amendment of Proposition 57,
we asked for supplemental briefing on whether that issue was ripe and whether the
district attorney was correct.

                                              4
                                   II.    BACKGROUND
          A.     The Charged Offenses7
          The charges arose from an incident on April 27, 2012, at Roosevelt Park in San
Jose. The park was in Norteño gang territory and was claimed by the Roosevelt Park
Locos (RPL) gang. C.S. was 15 years old at the time.
          The 14-year-old victim, Heriberto R., went to the park at about 6:30 p.m. to play
basketball with his older brother, his father, and his uncle. Heriberto was wearing blue
shorts.
          C.S. was at the park along with several members of the RPL, including Victor
Villar, who was the gang’s shot-caller. Villar signaled to C.S. and another gang member
to confront Heriberto. Villar also told a third gang member to “go.”
          C.S. and the two other gang members approached Heriberto, asking, “Do you
bang?” Heriberto “looked like he was confused.” One of C.S.’s companions lifted
Heriberto’s shirt to look for tattoos but did not see any.
          Heriberto’s older brother approached and said, “Leave my little brother alone. He
doesn’t play that stuff. He doesn’t bang.” However, one of C.S.’s companions said,
“Bullshit. You’re a fucking scrap,” referring to Heriberto’s apparel.
          One of C.S.’s companions then punched Heriberto, causing him to fall to the
ground. C.S. and other gang members punched, kicked, and stomped on Heriberto’s
head. C.S. was the last person to stop stomping on Heriberto’s head. The group of gang
members also punched Heriberto’s brother. Heriberto suffered a skull fracture and died.
          Prior to the incident, C.S. sent a text message to someone stating that he was
“coming up for Roosevelt.” After the incident, C.S. indicated he did not want to discuss




        The facts of the offenses are taken from the probation officer’s report, the
          7

testimony at the transfer hearing, and the grand jury proceedings.

                                                5
the incident in text messages. Also after the incident, C.S. was given gang member status
in the RPL.
       B.     Procedural History
       In August 2013, the district attorney obtained a grand jury indictment charging
C.S. with murder (Pen. Code, § 187), assault by means of force likely to produce great
bodily injury (id., § 245, subd. (a)(4)), and active participation in a criminal street gang
(id., § 186.22, subd. (a)). The indictment, which was filed in adult/criminal court, alleged
that C.S. committed the murder and assault for the benefit of a criminal street gang (id.,
§ 186.22, subd. (b)). The indictment also alleged a gang special circumstance (id.,
§ 190.2, subd. (a)(22)).
       The case proceeded to trial in adult/criminal court, and a jury found C.S. guilty of
the charged offenses and found true the special allegations. Prior to the sentencing
hearing, however, Proposition 57 passed, and the case was sent back to juvenile court for
a retrospective transfer hearing.
       A transfer report (§ 707, subd. (a)(1)) was prepared by a probation officer, who
recommended the case be transferred to adult/criminal court. C.S. presented the
following documents to the juvenile court: (1) the report of a psychologist who opined
that C.S. should not be transferred to adult/criminal court; (2) the report of a
neuropsychologist who concluded that C.S. suffered from brain dysfunction and other
psychological problems that affected his decision-making; (3) the report of a gang expert
who opined that C.S. was not a gang member; (4) records from the Department of Family
and Children’s Services; and (5) the transcripts from the grand jury hearing.
       At the transfer hearing held in January 2018, when C.S. was 21 years old, the
district attorney presented testimony from the probation officer who prepared the transfer
report. C.S.’s witnesses included the psychologist, various character witnesses, and
himself. We review the evidence below.



                                              6
       C.     The People’s Evidence
       The probation officer who prepared the transfer report was deemed an expert in
the evaluation of juvenile offenders and their fitness to remain in the juvenile justice
system. She had reviewed the police reports and grand jury testimony, and she had
interviewed C.S. and his family. The probation officer had also reviewed reports from
C.S.’s time in juvenile hall and in jail.
       C.S.’s criminal history began in September 2010, at age 14, when he was found in
possession of tobacco products and ran from the police. Following that incident, C.S.
was referred to a gang intervention program. In May 2011, C.S. was found in possession
of marijuana, and he was sent a “reprimand letter.” In July 2011, C.S. was contacted
with other gang members in Roosevelt Park.
       Although the incident leading to the charged offenses occurred in April 2012, C.S.
was not arrested on those charges until September 2012.
       In May 2012, C.S. was declared a ward of the juvenile court after being charged
with a February 2012 burglary and vehicle theft, and he was ordered to participate in
services and wear an electronic monitor. C.S. was subsequently terminated from his
substance abuse program for failure to attend, and he cut off the electronic monitor and
absconded.
       C.S.’s educational history included 26 suspensions from school. While in custody,
however, he received a high school diploma.
       The probation officer believed that C.S. had shown criminal sophistication by
indicating he was aware of the dangers of discussing the murder in text messages. The
probation officer also believed that an average youth who had a similar history would not
have committed such a violent, unprovoked act.
       The probation officer noted that C.S., who was 21 years old at the time of the
transfer hearing, could only be held in DJF until age 23. In her opinion, that was not
enough time for the DJF to properly rehabilitate C.S. If C.S. were sent to adult prison, he

                                              7
would have access to educational programs, cognitive behavioral treatment, and other
programs. If C.S. remained under juvenile court jurisdiction, he would be subjected to a
“risk and needs assessment” to determine appropriate programming, which could include
cognitive behavior therapy and “an intensive nine module gang intervention program.”
       The probation officer opined that the prior attempts to rehabilitate C.S. had been
“[u]nsuccessful.”
       The probation officer testified about the circumstances of the offense. She
acknowledged C.S.’s childhood exposure to drugs and violence but believed that
someone else in similar circumstances would not have committed such an act.
       C.S. had refused to talk to the probation officer about the offense, even though he
had already been convicted. C.S. told her that all the witnesses against him had lied and
that he had been wrongfully convicted. He acknowledged having previously worn a
maroon belt with XIV on it, but he claimed the belt was not gang-related. After the
homicide, C.S. began referring to himself as “Savage,” indicating he had received
notoriety for the crime.
       D.     The Defense Evidence
              1.      The Psychologist
       Clinical and forensic psychologist Rahn Minagawa had evaluated C.S. in 2013,
2014, and 2017. C.S. had been exposed to drugs in utero and had been placed in
protective custody at birth due to methamphetamine exposure. His childhood
experiences included exposure to his mother’s drug use and to domestic violence. He
was cared for by a grandmother who was a schizophrenic and who had kicked him out at
age five. When C.S. was eight, his older brother was killed, causing C.S. to suffer from
depression, which manifested as anger. He gravitated toward a gang, which provided
him with stability.
       Minagawa had diagnosed C.S. with “other specified trauma and stressor-related
disorder,” in addition to cannabis-use disorder and child neglect.

                                             8
       Minagawa did not think C.S. had exhibited criminal sophistication. A 15-year-
old’s brain is not well-developed. C.S.’s development would have been even more
delayed by his childhood history. The presence of peers and the “emotionally charged
situation” would also have compromised his decision-making. His exposure to trauma
would have made him hypervigilant.
       According to Minagawa, C.S. had participated in programming “of his own
volition” while incarcerated, showing that he was making better decisions and becoming
rehabilitated. Minagawa believed that C.S. could be rehabilitated in the next two years in
DJF. DJF had programs to address substance abuse and trauma recovery, life skills
programs, and individual and group therapy.
       Over the years, Minagawa had observed C.S. grow and mature. However, C.S.
still had not accepted responsibility for his crime, which interfered with his ability to be
rehabilitated.
                 2.   C.S.
       C.S. began hanging out in Roosevelt Park when he was about 11 or 12 years old.
He knew that gang members hung out there, and he considered himself a Northerner, but
he did not want to be a gang member. His friends at the park were like family; they
helped him feel safe at a time when he had no one else to look out for him.
       C.S. claimed he did not remember what happened before the assault, other than
“getting hit.” He did not remember stomping on Heriberto’s head. However, he
accepted responsibility for what happened to Heriberto and felt that Heriberto did not
deserve to be assaulted or killed.
       C.S. had learned “that violence doesn’t solve anything.” He provided an example
of an incident in juvenile hall, during which he was assaulted but did not fight back.
Through in-custody programs, he had learned to walk away from situations and put
himself in other people’s shoes.



                                              9
       C.S. had enjoyed the probation services he was receiving prior to his arrest for the
homicide, but after his sister stopped providing him with transportation, he had gone
“back to the streets.”
       C.S. did not want to “live the way [he] used to.” He therefore was taking the
initiative to engage in programs and apply the tools he was learning. If released, he
planned to move to Oregon, surround himself with family, get a job, and go to school.
       C.S. asserted that at his criminal trial, his codefendants had lied and blamed him
for things they had done. He also believed he was wrongly convicted due to an issue
with a juror who was dismissed during the trial. C.S. denied that his text message about
“coming up for Roosevelt” was gang-related. He also denied that his maroon XIV belt or
his “408” tattoo indicated he was a gang member.
              3.     Other Witnesses
       Michael Kubba, a volunteer counselor at juvenile hall, met C.S. in 2013. Kubba
continued to visit C.S. after C.S. was moved to the main jail. He developed a mentoring
relationship with C.S., who seemed to be mature and future-oriented. C.S. was interested
in helping children and starting a nonprofit.
       Ra Amen, a chaplain in juvenile hall and the jails, met C.S. in 2012. C.S. had
consistently expressed a desire to change his life and had been dedicated to helping other
inmates.
       Lynne Lukenbill, a chaplain for the jail, met C.S. in 2015. C.S. never missed her
services and was a positive role model.
       Rose Luerra, a school youth intervention specialist, met C.S. in 2007 when he was
11 years old. C.S. had participated in anger management, gang awareness, life skills, and
cognitive programming at that time. Luerra also worked with C.S. at juvenile hall. C.S.
reached out to her, and she provided him with counseling for about four and a half years.
C.S. wanted to disassociate from gangs and improve his life.



                                                10
       Brenda Torres was C.S.’s cousin. She lived in Oregon and was willing to have
C.S. live with her. C.S. could attend a local community college and find work there. Her
family would provide C.S. with a positive support group.
       Diana Villarreal, C.S.’s sister, had become C.S.’s legal guardian when she was
19 years old. After their older brother died, their mother got “lost on drugs,” their
grandmother’s schizophrenia worsened, and C.S. was often on his own. She believed
that since his arrest, C.S. had matured.
       Deacon Ruben Solorio met C.S. in 2013 in juvenile hall. C.S. was trying to
deepen his relationship with God and become a better person. Unlike many youth in
juvenile hall who typically were not genuine in saying they wanted to change, C.S.
seemed very sincere.
       Angela Haick’s report was submitted in lieu of testimony. She was the principal
of the school at juvenile hall. C.S. had initially been angry and reluctant to participate,
but he began developing cognitive skills and receiving mentoring, which “transformed”
him “into a kind, caring and hard working student.”
       Jesse De La Cruz, a gang expert, also submitted a report to the juvenile court in
lieu of testimony. De La Cruz opined that C.S. was not a gang member based on C.S.’s
insignificant criminal history, which did not include crimes of violence or drug-related
offenses, his lack of tattoos, and his school record, which did not include serious
behavioral problems or truancy. It was also noteworthy to De La Cruz that there was no
evidence C.S. took credit for Heriberto’s murder.
       E.     The Juvenile Court’s Findings and Decision
       In a written order, the juvenile court determined: “After considering all of the
judicial transfer factors and evidence presented and considering it in a totality of the
circumstances review, this court finds that the People have met its burden of proof by a
preponderance of the evidence and grants the People’s request to transfer [C.S.’s] case to



                                             11
a court of general criminal jurisdiction.” The juvenile court reviewed all five of
the criteria set forth in section 707(a)(2).
               1.     Criminal Sophistication (§ 707(a)(2)(A)(i))
       With respect to C.S.’s degree of criminal sophistication (§ 707(a)(2)(A)(i)), the
juvenile court considered C.S.’s early childhood, brain development, prior offenses, and
gang involvement.8 The court observed that C.S. “had a rough start in life” as he “was
born positive for methamphetamines” and was “in and out of foster care” until age 6,
when he was then cared for by his older brother who was later killed. The court detailed
the testimony it heard from Minagawa regarding his opinion that C.S.’s brain was not
fully developed at the time of the offense, which lessened C.S.’s ability to consider the
consequences of his actions and exercise impulse control. The court stated that “[i]t is
clear that . . . [C.S.] . . . suffer[ed] trauma” from his unstable childhood. The court also
noted the testimony it heard regarding a concussion C.S. had suffered as a child, “which
may have affected his brain,” and recognized that “older gang members . . . may have
been ‘shot callers’ [who] most likely affected [C.S.’s] decision to join in the attack on
Heriberto.”
       The juvenile court found that C.S. “does not have much by the way of juvenile
offenses,” and listed C.S.’s police contacts and the citations he received as a 14-year-old
for misdemeanor possession of marijuana (Health & Saf. Code, § 11357) and being a
minor in possession of alcohol (Bus. & Prof. Code, § 25662), which resulted in letters of
reprimand from the probation department. The court observed that C.S. was also cited
for residential burglary and stealing a car when he was 14, “both felonies for which [a




       8
         Although the court mentioned the charged offense when weighing this criterion,
stating that it “was a vicious and unprovoked attack on an innocent teen,” it considered
the charged offense in its evaluation of the section 707(a)(2)(E)(i) criterion, the
circumstances and gravity of the offense.


                                               12
petition] was filed in [the juvenile] court.”9 In addition, the court noted that C.S.’s
fingerprints had been found on a stolen car but charges were not filed because the statute
of limitations had run.
       Regarding C.S.’s gang involvement, the juvenile court found that “[C.S.] was
identified as a person who was hanging around Roosevelt Park and [the RPL] when he
was 14 years old.” The court also detailed the gang-related evidence it heard regarding
the charged offense, such as that when the group approached Heriberto, they asked
whether he belonged to a gang and then lifted his shirt to search for tattoos. The court
found that although C.S. was placed in a maximum-security jail unit due to his
association with the RPL and the serious charges he faced, he had been cooperative in
jail, had exhibited positive behavior, and had not had any gang-related incidents. The
juvenile court also stated that it had considered De La Cruz’s opinion that C.S. was not a
gang member because he had never been suspended at school and did not exhibit any
behavioral problems there.
       Finally, the juvenile court stated that it had considered the district attorney’s
evidence that when C.S. was asked by text a few days after the incident whether he was
made a member of the RPL, “[C.S.] was sophisticated enough to not answer such a
question in writing.”
       The juvenile court did not explicitly state whether this criterion weighed in favor
of or against transfer to adult/criminal court, or whether it found this criterion to be
neutral.
              2.        Likelihood of Rehabilitation During Juvenile Court Jurisdiction
                        (§ 707(a)(2)(B)(i))
       With respect to whether C.S. could be rehabilitated before the expiration of the
juvenile court’s jurisdiction (§ 707(a)(2)(B)(i)), the juvenile court found that DJF

       9
        The juvenile court noted that this petition “was dismissed as [C.S.] was being
prosecuted in adult court.”

                                              13
“typically needs approximately 7 years to rehabilitate a youthful offender” adjudicated of
“a Category One offense” such as murder. The court observed that C.S. was 21 years old
and that DJF could not keep offenders past the age of 23. Based on DJF’s intake and
release procedures, the court determined that C.S. “would only have roughly 1 ½ years
for actual programming” there. The juvenile court found that this was “simply not
enough time for [C.S.] to rehabilitate before joining society.”
       Although the juvenile court did not explicitly state whether it found this criterion
weighed in favor of or against transfer to adult/criminal court, or whether the criterion
was neutral, we can reasonably infer from the juvenile court’s order that the court found
this criterion to weigh in favor of transfer to adult/criminal court.
              3.      Prior Delinquent History (§ 707(a)(2)(C)(i))
       With respect to C.S.’s previous delinquent history (§ 707(a)(2)(C)(i)), the juvenile
court found that C.S. “had very few offenses in comparison with other youth of his age in
similar circumstances.” The juvenile court did not explicitly state whether this criterion
weighed in favor of or against transfer to adult court, or whether it found this criterion to
be neutral. However, we can reasonably infer that the juvenile court found this criterion
to weigh against transfer to adult/criminal court.
              4.      Previous Attempts at Rehabilitation (§ 707(a)(2)(D)(i))
       With respect to the success of previous attempts to rehabilitate C.S.
(§ 707(a)(2)(D)(i)), the juvenile court found that C.S. had not previously received many
services from the probation department because his juvenile crimes were not very serious
in nature. The court found that as a dependent ward C.S. had not taken advantage of the
programs provided to him by the Department of Family and Children’s Services. The
juvenile court did not explicitly state whether this criterion weighed in favor of or against
transfer to adult court, or whether it found this criterion to be neutral.




                                              14
              5.      Circumstances and Gravity of the Offense (§ 707(a)(2)(E)(i))
       With respect to the circumstances and gravity of the offense (§ 707(a)(2)(E)(i)),
the juvenile court found that “the unprovoked murder of an unarmed innocent child is the
most serious offense of all.” The juvenile court further found: “Despite the fact that
[C.S.] was a minor at the time of the attack, despite the fact that his brain was not fully
developed, despite the fact that he himself had unresolved family issues, was a dependent
ward of the court, and was born addicted to methamphetamine, [C.S.] knew what he was
doing when he joined the others in attacking Heriberto. He knew what he was doing
every time he punched Heriberto. He knew what he was doing every time he kicked
Heriberto and he knew what he was doing when he stomped Heriberto. Most
importantly, he knew that what he was doing, what they were doing, was wrong.”
       Although the juvenile court did not explicitly state whether it found this criterion
weighed in favor of or against transfer to adult/criminal court, or whether the criterion
was neutral, we can reasonably infer from the juvenile court’s order that the court found
this criterion to weigh in favor of transfer to adult/criminal court.
              6.      Decision
       The juvenile court’s order concluded: “After considering all of the judicial
transfer factors and evidence presented and considering it in a totality of the
circumstances review, this court finds that the People have met its burden of proof by a
preponderance of the evidence and grants the People’s request to transfer [C.S.’s] case to
a court of general criminal jurisdiction.”
                                   III.      DISCUSSION
       A.     Proposition 57
       On November 8, 2016, the electorate passed Proposition 57, the “Public Safety
and Rehabilitation Act of 2016,” which took effect the following day and ended the
practice of prosecutors charging juveniles with crimes directly in adult/criminal court.
(Lara, supra, 4 Cal.5th at pp. 303-304.) Now, if a prosecuting attorney wishes to try a

                                              15
minor as an adult, the action must be commenced in juvenile court and the juvenile court
must conduct a transfer hearing to determine whether the matter should remain in
juvenile court or be transferred to adult/criminal court. (Id. at p. 303.) Proposition 57
effected “an ‘ameliorative change[ ] to the criminal law’ ” that must be applied to cases
pending at the time it was enacted. (Lara, supra, at p. 309.)
       As detailed below, section 707, subdivision (a) and rule 5.770 provide the
procedures and standards under which a minor who is “alleged to be a person described
in Section 602” may be transferred to adult/criminal court. (§ 707, subd. (a)(1).) The
statute permits a transfer motion as to a minor who was 16 years of age or older when he
or she allegedly violated “any felony criminal statute,” and it permits a transfer motion as
to a minor who was age 14 or 15 when he or she allegedly committed “an offense listed
in subdivision (b).” (Ibid.) “[T]he burden of proving that there should be a transfer of
jurisdiction to criminal court jurisdiction is on the petitioner, by a preponderance of the
evidence.” (Rule 5.770(a); see also J.N. v. Superior Court (2018) 23 Cal.App.5th 706,
715 (J.N.).) Neither section 707 nor rule 5.770 explicitly requires the prosecuting
attorney to prove each of the section 707(a)(2) criteria by a preponderance of the
evidence.
              1. Transfer Criteria
       The juvenile court must “consider” five criteria when determining whether a case
should remain in juvenile court or be transferred to adult/criminal court. (§ 707(a)(2).)
       The first criterion is the degree of criminal sophistication exhibited by the minor.
(§ 707(a)(2)(A)(i).) Section 707(a)(2)(A)(ii) specifies that when evaluating criminal
sophistication, “the juvenile court may give weight to any relevant factor, including, but
not limited to, the minor’s age, maturity, intellectual capacity, and physical, mental, and
emotional health at the time of the alleged offense, the minor’s impetuosity or failure to
appreciate risks and consequences of criminal behavior, the effect of familial, adult, or



                                             16
peer pressure on the minor’s actions, and the effect of the minor’s family and community
environment and childhood trauma on the minor’s criminal sophistication.”
       The second criterion is whether the minor can be rehabilitated prior to the
expiration of the juvenile court’s jurisdiction. (§ 707(a)(2)(B)(i).)
Section 707(a)(2)(B)(ii) specifies that when evaluating a minor’s potential for
rehabilitation during the juvenile court’s jurisdiction, “the juvenile court may give weight
to any relevant factor, including, but not limited to, the minor’s potential to grow and
mature.”
       The third criterion is the minor’s previous delinquent history. (§ 707(a)(2)(C)(i).)
Section 707(a)(2)(C)(ii) specifies that when evaluating the minor’s delinquency history,
“the juvenile court may give weight to any relevant factor, including, but not limited to,
the seriousness of the minor’s previous delinquent history and the effect of the minor’s
family and community environment and childhood trauma on the minor’s previous
delinquent behavior.”
       The fourth criterion is the success of previous attempts by the juvenile court to
rehabilitate the minor. (§ 707(a)(2)(D)(i).) Section 707(a)(2)(D)(ii) specifies that when
evaluating previous rehabilitation attempts, “the juvenile court may give weight to any
relevant factor, including, but not limited to, the adequacy of the services previously
provided to address the minor’s needs.”
       The fifth criterion is the circumstances and gravity of the offense alleged to have
been committed by the minor. (§ 707(a)(2)(E)(i).) Section 707(a)(2)(E)(ii) specifies that
when evaluating the circumstances and gravity of the offense, “the juvenile court may
give weight to any relevant factor, including but not limited to, the actual behavior of the
person, the mental state of the person, the person’s degree of involvement in the crime,
the level of harm actually caused by the person, and the person’s mental and emotional
development.”



                                             17
               2. Transfer Decision
       If after consideration of the five transfer criteria, the parties’ relevant evidence,
and the mandatory probation report on the minor’s behavioral patterns and social history,
the juvenile court “orders a transfer of jurisdiction, the court shall recite the basis for its
decision in an order entered upon the minutes.” (§ 707(a)(2).) The juvenile court must
also set a date for the minor to appear in adult/criminal court. (Rule 5.770(d)(2).) If the
juvenile court denies the transfer motion, a jurisdiction hearing must be held.
(Rule 5.770(d)(1).)
               3. Writ Review
       Both parties—the minor and the prosecuting attorney—may seek appellate
review of the juvenile court’s ruling, by way of petition for extraordinary writ.
(Rule 5.770(d)(3).) If the prosecutor intends to seek writ review, the prosecutor may
obtain a continuance of the jurisdiction hearing. (Rule 5.770(e).)10 If the minor
intends to seek writ review, the minor must file the petition “no later than 20 days after
the [minor’s] first arraignment on an accusatory pleading” in adult/criminal court.
(Rule 5.770(g).)
       On writ review, the appellate court reviews the juvenile court’s transfer decision
under the abuse of discretion standard. (J.N., supra, 23 Cal.App.5th at p. 714; see
People v. Superior Court (Jones) (1998) 18 Cal. 4th 667, 680 (Jones).) However, the
juvenile court’s findings of fact are reviewed for “ ‘substantial evidence,’ ” which is
evidence “ ‘ “reasonable in nature, credible, and of solid value.” ’ ” (Jones, supra, at
p. 681 & fn. 3; see J.N., supra, at p. 714.)



       10
          Rule 5.770(e) provides: “If the prosecuting attorney informs the court orally or
in writing that a review of the court’s decision not to transfer jurisdiction to the criminal
court will be sought and requests a continuance of the jurisdiction hearing, the court must
grant a continuance for not less than two judicial days to allow time within which to
obtain a stay of further proceedings from the reviewing judge or appellate court.”

                                               18
       B.     Analysis
       In his petition for writ of mandate, C.S. contends that the juvenile court’s transfer
decision was an abuse of discretion because the court misstated facts, failed to
acknowledge certain evidence, and applied erroneous legal standards. C.S. also asserts in
supplemental briefing that the juvenile court’s transfer decision does not permit
meaningful appellate review because it “describes the evidence” but “le[aves] the parties
to guess or infer” which criteria the court found to weigh in favor of transfer. C.S. argues
that in order to permit meaningful appellate review, the juvenile court’s decision must
“clearly articulate” how the section 707(a)(2) criteria were analyzed and “used” to make
the transfer decision. The Attorney General asserts that nothing in the statute requires the
juvenile court to make specific findings as to which of the section 707(a)(2) criteria
weighed in favor of transfer, against transfer, or neither in favor of or against transfer.
The Attorney General does not address whether specific findings regarding how the
juvenile court weighed the criteria are necessary to permit meaningful appellate review of
a transfer decision.
       While we agree with the Attorney General that section 707(a)(2) requires only that
the juvenile court “recite the basis for its decision in an order entered upon the minutes,”
that does not end our analysis. Principles of due process require a statement of decision
that “set[s] forth the basis for the order with sufficient specificity to permit meaningful
review.” (Kent v. United States (1966) 383 U.S. 541, 561 (Kent).)
       In Kent, the United States Supreme Court considered a juvenile court order from
Washington D.C. that directed a minor be tried as an adult. (Kent, supra, 383 U.S. at
p. 546.) The statute at issue provided the juvenile court with discretion as to the factors
to consider and the weight to accord those factors, but nothing in the statute provided
“standards” for the juvenile court’s decision. (Id. at p. 547.) Nevertheless, under
principles of due process, the minor was entitled to “a statement of reasons.” (Id. at
p. 557.) The statement did not need to be “formal,” but it did need to demonstrate that

                                              19
the juvenile court had engaged in a “careful consideration” of the issue. (Id. at p. 561.)
Additionally, the juvenile court’s order should “set forth the basis for the order with
sufficient specificity to permit meaningful review.” (Ibid.)
       Our Supreme Court has likewise recognized that a statutory requirement of a
statement of reasons “seeks to ensure that the trial judge weighs the relevant
considerations.” (Pipinos, supra, 33 Cal.3d at p. 198 [reviewing denial of motion for
bail on appeal].) An adequate statement of reasons is one in which the trial court
“articulate[s] its evaluative process and show[s] how it weighed the evidence presented
in light of the applicable standards. [Citation.]” (Ibid.) A statement of reasons is
inadequate where “it does not identify the specific facts which persuaded the court” to
reach its decision. (Ibid.) Without a statement of reasons detailing the lower court’s
“analytical process,” an appellate court cannot determine whether the trial court properly
exercised its discretion. (Id. at pp. 202-203; see People v. Superior Court (Robert L.)
(1989) 213 Cal. App. 3d 54, 63 [juvenile court’s findings inadequate in part because the
court did not “articulate [its] evaluative process in applying the required criteria to the
facts thus found in light of the statutory presumption of unfitness”].)
       As applied to a decision to transfer a minor to adult/criminal court under
section 707(a)(2), we hold that the foregoing principles require a juvenile court to clearly
and explicitly “articulate its evaluative process” by detailing “how it weighed the
evidence” and by “identify[ing] the specific facts which persuaded the court” to reach its
decision. (Pipinos, supra, 33 Cal.3d at p. 198.) In most cases, this requirement will be
met where the juvenile court performs a factual analysis of the relevant factors as to each
criterion—as the juvenile court did in this case—and then specifies the criteria that
weighed in favor of transfer. Likewise, where the juvenile court decides not to transfer a
minor to adult/criminal court under section 707(a)(2), the juvenile court should explain
its evaluative process, typically by performing a factual analysis of the relevant factors as
to each criterion and then specifying which criteria weighed against transfer. In all cases,

                                              20
appellate review would be greatly assisted if the juvenile court states which of the
section 707(a)(2) criteria weighed in favor of transfer, against transfer, or neither in favor
of or against transfer.11
       The juvenile court’s transfer order in J.N., supra, 23 Cal.App.5th 706 permitted
meaningful appellate review. In J.N., the juvenile court’s order specified that three
section 707(a)(2) criteria weighed against transfer to adult/criminal court: J.N.’s criminal
sophistication, his prior delinquent history, and the prior attempts to rehabilitate him.
(J.N., supra, at pp. 713-714, 716-720.) The order also specified that two of the
section 707(a)(2) criteria weighed in favor of transfer to adult/criminal court: the
possibility of rehabilitation and the circumstances of the charged offense. (J.N., supra, at
pp. 713-714, 721-724.) The appellate court found that substantial evidence supported the
juvenile court’s findings as to the three section 707(a)(2) criteria that weighed against
transfer to adult/criminal court. But the appellate court found no substantial evidence to
support the juvenile court’s findings that the other two criteria weighed in favor of
transfer to adult/criminal court. Thus, the J.N. court concluded that the juvenile court had
abused its discretion by ordering transfer. (J.N., supra, at p. 724.)
       Here, the juvenile court considered all five of the criteria set forth in
section 707(a)(2) and found the district attorney had proved, by a preponderance of the
evidence, that C.S. should be transferred to adult/criminal court. However, the juvenile
court did not explicitly state which of the criteria weighed in favor of transfer to
adult/criminal court, which of the criteria weighed against transfer, and which of the


       11
          The current version of the California Judges Benchguide 117 recommends that
juvenile court judges “use a ruling worksheet” and provides a sample worksheet. (Cal.
Judges Benchguides, Benchguide 117, Juvenile Delinquency Transfer of Jurisdiction
Hearing (CJER 2018), § 117.18.) The sample worksheet, provided in Appendix B of that
Benchguide, recommends that as to each of the section 707(a)(2) criteria, the juvenile
court make a ruling as to whether “the Petitioner [has/has not] met their burden” and
whether each criterion “mitigates [for/against] transfer to adult court.”

                                              21
criteria were neutral. (Cf. J.N., supra, 23 Cal.App.5th at p. 715 [juvenile court found that
three criteria weighed against transfer and two criteria weighed in favor of transfer].) We
therefore proceed to carefully review the juvenile court’s statement of decision in order to
determine whether the juvenile court adequately articulated its “evaluative process” of
the section 707(a)(2) criteria so as to permit us to meaningfully review C.S.’s
contentions. (Pipinos, supra, 33 Cal.3d at p. 202.)
              1.     Criminal Sophistication (§ 707(a)(2)(A)(i))
       C.S. contends the juvenile court should have recognized that his “adolescent brain
and trauma history” made him less criminally sophisticated. C.S. asserts that he
“react[ed] emotionally during the crime” and that the crime was impulsive rather than
planned, and thus did not show criminal sophistication.
       C.S.’s argument presumes that the juvenile court found that his criminal
sophistication weighed in favor of transfer to adult/criminal court. However, the juvenile
court’s order did not specify whether it found this criterion weighed in favor of transfer,
against transfer, or was neutral, and there was evidence that would have supported each
of those findings. On the one hand, C.S. was an aggressor in a gang confrontation. (Cf.
J.N., supra, 23 Cal.App.5th at p. 716 [shooting occurred during an unexpected struggle
over a gun].) Additionally, after the offense, C.S. showed sophistication by indicating he
was aware of the dangers of discussing the murder in text messages. On the other hand,
factors such as age, upbringing, and childhood trauma indicated that C.S. was not
particularly sophisticated. (See id. at p. 718.)
       Ultimately, however, we are unable to determine from our review of the record
how this criterion weighed in the juvenile court’s analysis of whether to transfer C.S. to
adult/criminal court. Although the juvenile court discussed relevant factors—such as
C.S.’s early childhood, the expert testimony regarding C.S.’s brain development, C.S.’s
prior offenses, and C.S.’s gang involvement—we do not know whether the juvenile court
found that these factors showed criminal sophistication or weighed in favor of transfer.

                                              22
Because the juvenile court did not clearly and explicitly explain whether it found that
C.S. exhibited criminal sophistication or how the criminal sophistication factors weighed
in its transfer decision, we are unable to meaningfully determine whether C.S.’s
challenges to the juvenile court’s findings have merit.
              2.     Likelihood of Rehabilitation During Juvenile Court Jurisdiction
                     (§ 707(a)(2)(B)(i))
       The juvenile court found that “[b]ecause of the serious and violent nature of the
murder in this case” and the fact that C.S. was already 21 years old and could only be
held at DJF until age 23, there was “simply not enough time for [C.S.] to rehabilitate”
before the expiration of the juvenile court’s jurisdiction. (See § 707(a)(2)(B)(i).)
       C.S. sets forth several arguments in support of his claim that the juvenile court’s
finding was erroneous. He contends: (1) the juvenile court applied an incorrect legal
standard by failing to consider C.S.’s progress and behavior in juvenile hall; (2) the
district attorney failed to “provide any details about available programs” at DJF and
whether those programs would rehabilitate him; and (3) the juvenile court failed to
recognize that it could retain its jurisdiction over C.S. until he reached age 25 pursuant to
section 607, subdivision (b).12 C.S. also points out that since the time of the transfer
hearing, the law has changed, and he can now be held in DJF until the age of 25. (See
§ 1769, subd. (b).) C.S. argues that if the juvenile court had known that he could be held
in DJF for two additional years there is a reasonable likelihood that the juvenile court
would have found that this criterion weighed against, or was neutral with respect to,
transfer to adult court. C.S. highlights that this was one of only two criteria that the
juvenile court appears to have found to weigh in favor of transfer.


       12
          Section 607, subdivision (b) provides: “The court may retain jurisdiction over a
person who is found to be a person described in Section 602 by reason of the commission
of an offense listed in subdivision (b) of Section 707, until that person attains 25 years of
age if the person was committed to the Department of Corrections and Rehabilitation,
Division of Juvenile Facilities.”

                                              23
       The Attorney General argues that the juvenile court would not have found C.S.
could be rehabilitated even if the court had known that C.S. could have spent “two more
years in DJF.” The Attorney General points out that C.S.’s “challenges” in terms of
rehabilitation included his failure to take responsibility for his role in the offense.
       We are able to meaningfully review the juvenile court’s finding on this criterion—
that it weighed in favor of transfer to adult/criminal court—and conclude that the juvenile
court’s determination was reasonable based on the law at the time. The record shows that
C.S. needed substantial programming to ensure he would not return to the gang after
being released from DJF, particularly in light of his failure to admit gang membership
and his failure to acknowledge responsibility for the offense. The probation report
expressed a specific concern about C.S.’s need for gang programming and about C.S.’s
need to process his childhood trauma. The probation report also specified that it would
take approximately three months to transfer C.S. to an intake facility and another month
and a half for him to be evaluated, and that C.S. would be transferred out of DJF four
months before turning 23 years old. In other words, by the time of the transfer hearing,
C.S. had just under a year in which to actually participate in DJF programs.13 Based on
the record, we determine that substantial evidence supports the juvenile court’s finding
that more time was needed to ensure C.S.’s rehabilitation, particularly in light of the fact
that he continued to deny any gang involvement.
        However, we are unable to determine from the transfer decision whether the
juvenile court would have reached a different conclusion had it known that C.S. could be
retained in DJF until age 25, as there was evidence to support a finding that C.S. could be
rehabilitated in an approximately four-year DJF commitment. The probation officer’s


       13
         C.S. was born in September 1996, so he would turn 23 years old in September
2019. The transfer hearing was held in January 2018, and the juvenile court ordered the
case transferred to adult court on February 16, 2018—about a year and half before C.S.
would turn 23.

                                              24
transfer report specified that DJF would offer intensive gang programming, which C.S.
needed, and it appeared to the youth intervention specialist based on her interactions with
C.S. that C.S. wanted to disassociate from gangs. The defense psychologist testified that
C.S. had shown progress while incarcerated, that C.S. could be rehabilitated within two
years, and that DJF had programs to address C.S.’s needs. If the juvenile court had
known that C.S. could spend more than three years in DJF, the juvenile court may
reasonably have decided that C.S. could be rehabilitated prior to the expiration of its
jurisdiction.
                3.   Prior Delinquent History (§ 707(a)(2)(C)(i))
       The juvenile court found that C.S. “had very few offenses in comparison with
other youth of his age in similar circumstances,” and neither party challenges that
finding. Although the court did not explicitly state that this factor weighed against
transferring C.S. to adult/criminal court, we will infer that the court made such a finding.
                4.   Previous Attempts at Rehabilitation (§ 707(a)(2)(D)(i))
       In its statement of decision, the juvenile court observed that C.S. had not received
many services from the probation department before his current offense, and that those
services were sufficient at the time because his prior crimes were not very serious. The
juvenile court found that C.S. had been provided with interventions by the Department of
Family and Children’s Services, due to his status as a dependent, but that he did not take
advantage of those programs. The juvenile court did not explicitly state whether this
criterion weighed in favor of transfer, against transfer, or neither in favor of or against
transfer.
       C.S. contends the juvenile court overlooked evidence that the prior services
offered to him were inadequate and evidence that showed he had very little opportunity
to participate in prior services for reasons such as his lack of transportation. C.S. also
argues that there was evidence that he was being helped by the juvenile hall services,
which showed that continued programming would continue to help him. He contends

                                              25
the juvenile court should have found that this criterion weighed against transfer to
adult/criminal court.
       Evaluating C.S.’s claim is difficult because we do not know how this criterion
weighed in the juvenile court’s analysis of whether to transfer C.S. to adult/criminal
court. There was evidence that C.S. was provided some prior services, but not
necessarily services adequate to address all his needs, and there was evidence that C.S.
resisted some prior services but participated in others. Ultimately, however, because we
are unable to determine from our review of the record how this criterion weighed in the
juvenile court’s analysis of whether to transfer C.S. to adult/criminal court, we cannot
meaningfully review its findings.
              5.        Circumstances and Gravity of the Offense (§ 707(a)(2)(E)(i))
       The juvenile court found that “the unprovoked murder of an unarmed innocent
child is the most serious offense of all.” The juvenile court noted that C.S. had joined the
attack after Heriberto was “laid out on the ground.” C.S. had kicked and punched
Heriberto, and he had stomped on Heriberto’s head even after all of the other attackers
had begun to flee.
       The juvenile court wrote: “Despite the fact that [C.S.] was a minor at the time of
the attack, despite the fact that his brain was not fully developed, despite the fact that he
himself had unresolved family issues, was a dependent ward of the court, and was born
addicted to methamphetamine, [C.S.] knew what he was doing when he joined the others
in attacking Heriberto. He knew what he was doing every time he punched Heriberto.
He knew what he was doing every time he kicked Heriberto and he knew what he was
doing when he stomped Heriberto. Most importantly, he knew that what he was doing,
what they were doing, was wrong.”
       Although the juvenile court did not explicitly state that this criterion weighed in
favor of transfer to adult/criminal court, we can infer that the juvenile court made such a
finding, which C.S. challenges. C.S. contends the juvenile court erroneously “focused on

                                              26
the harm caused” by his conduct rather than the circumstances: his youth, his childhood
trauma, and the fact he was part of a group. The record clearly shows, however, that the
juvenile court did consider those circumstances, and that the juvenile court explicitly
weighed those circumstances against the circumstances of the offense itself.
         We are able to meaningfully review the juvenile court’s findings as to this
criterion. The circumstances of the offense in this case are distinguishable from the
circumstances of the offense in J.N., supra, 23 Cal.App.5th 706. Here, C.S.’s “actual
behavior” (§ 707(a)(2)(E)(ii)) included initiating a gang confrontation and stomping on
the victim’s head, which ultimately killed the victim. This is completely different from
the behavior of the juvenile in J.N., who stood frozen during a shooting, which occurred
during an unexpected struggle over a gun between two other people. (J.N., supra, at
pp. 711-712.) Moreover, C.S.’s “mental state” demonstrated an intent to kill; C.S. had a
high “degree of involvement in the crime;” and “the level of harm actually caused” by
C.S. was the victim’s death. (§ 707(a)(2)(E)(ii).) Although the juvenile court did
comment that “[t]here is no crime more serious than murder,” its findings demonstrate
that it focused on more than that factor. For instance, the juvenile court commented that
“the unprovoked murder of an unarmed innocent child is the most serious offense of all,”
and the juvenile court described C.S.’s specific role in the attack.
         Substantial evidence supports the juvenile court’s finding that the gravity and
circumstances of the offense weighed in favor of a transfer of the case to adult/criminal
court.
                6.     Decision
         C.S. contends that the juvenile court did not properly balance the five
section 707(a)(2) criteria but rather rested its decision to transfer him “almost entirely on
the seriousness of the charges.” C.S. contends that the juvenile court “established a de
facto homicide exception” and thus “misapplied the law.”



                                              27
       It is settled law in other statutory schemes involving the consideration and
weighing of numerous factors that the trier of fact may accord appropriate weight to each
factor; the law generally does not require that the same weight be accorded to each factor.
(See, e.g., People v. Willover (2016) 248 Cal. App. 4th 302, 323 [resentencing of a
juvenile pursuant to Penal Code section 1170, subdivision (d) gives the trial court
“discretion to accord different weight to each factor”].) Nothing in section 707 indicates
that the juvenile court was required to give equal weight to each of the five criteria or that
it would necessarily be an abuse of discretion to find that one criterion outweighed the
other criteria.
       In this case, however, the juvenile court considered each of the five
section 707(a)(2) criteria but made few clear and explicit findings as to which criteria
weighed in favor of transfer, which criteria weighed against transfer, and which criteria
were neutral. We have been able to infer from the transfer decision that the juvenile
court found the gravity of the offense weighed in favor of transfer to adult/criminal court
(§ 707(a)(2)(E)(i)). Also weighing in favor of transfer was the juvenile court’s finding
that there was insufficient time for C.S. to be rehabilitated prior to the expiration of its
jurisdiction (§ 707(a)(2)(B)(i)), but the law has since changed to allow C.S. to be held in
DJF until he reaches the age of 25 (§ 1769, subds. (b), (d)(2)). We have also inferred
from the juvenile court’s transfer decision that it found C.S.’s prior delinquent history
weighed against transfer to adult/criminal court (§ 707(a)(2)(C)(i)), but we have been
unable to discern how the court viewed C.S.’s criminal sophistication (§ 707(a)(2)(A)(i))
and previous attempts at rehabilitation (§ 707(a)(2)(D)(i)).
       The juvenile court also did not “articulate its evaluative process” in determining
how the different statutory criteria affected its transfer decision. (Pipinos, supra, 33
Cal.3d at p. 198.) Instead, the court concluded its decision by stating: “After considering
all of the judicial transfer factors and evidence presented and considering it in a totality of
the circumstances review, this court finds that the People have met its burden of proof by

                                              28
a preponderance of the evidence and grants the People’s request to transfer [C.S.’s] case
to a court of general criminal jurisdiction.” This statement does not allow us to evaluate
C.S.’s claim that the juvenile court improperly weighed one criterion over the other
criteria.
        For these reasons, we conclude that the juvenile court’s transfer decision does not
permit meaningful appellate review because the juvenile court did not clearly and
explicitly “articulate its evaluative process” by detailing “how it weighed the evidence”
and by “identify[ing] the specific facts which persuaded the court” to reach its decision to
transfer C.S. to adult/criminal court. (Pipinos, supra, 33 Cal.3d at p. 198.)
        C.     Prejudice
        Although we have determined that the juvenile court’s transfer decision does not
permit meaningful appellate review, the failure to provide an adequate statement of
reasons for a transfer decision will not always require reversal. In Pipinos, the California
Supreme Court reversed because it was “unable to determine with certainty whether or
not the court abused its discretion” based on the record. (Pipinos, supra, 33 Cal.3d at
p. 205; see also Juan T. v. Superior Court (1975) 49 Cal. App. 3d 207, 212 [same].)
However, the court has also found a similar error harmless beyond a reasonable doubt
where there was “overwhelming evidence” supporting the juvenile court’s decision.
(People v. Chi Ko Wong (1976) 18 Cal. 3d 698, 722-723 (Chi Ko Wong), overruled on
other grounds by People v. Green (1980) 27 Cal. 3d 1, 33-34.)
        In Chi Ko Wong, the juvenile defendant participated in an armed robbery, wielding
a pistol and ordering a cashier to step aside so that his accomplice could remove money
from the cash register. (Chi Ko Wong, supra, 18 Cal.3d at p. 707.) “A gunshot was
heard” as the defendant fled from the establishment while pursued by one of its
employees. (Ibid.) The employee later died from a gunshot wound. (Ibid.) The
probation report prepared for the fitness hearing revealed that the defendant “had been
associated with a major San Francisco Chinese youth gang, that he had been recruited by

                                             29
the gang to act as a ‘hit-man,’ that he had been charged in San Francisco Juvenile Court
proceedings with possession of stolen property and an illegal knife, and that he was
suspected of involvement in two Chinese gang homicides.” (Id. at p. 708.) In addition,
the report stated that “while defendant had minimal police contact, authorities considered
him to be highly sophisticated; that defendant had not been in school for some time and
that he appeared to give little more than lip service to the prospect of returning to school
or seeking job training; that defendant’s father was completely unable to set standards or
controls for him; that defendant had virtually emancipated himself from the home of his
parents; that, according to a Los Angeles Police Department source, defendant was
suspected of involvement in another shooting in Los Angeles; and that, according to the
same source, four handguns and three shotguns were found in defendant’s residence at
the time of his arrest.” (Ibid.) The California Supreme Court determined based on this
“overwhelming evidence” that the juvenile court’s failure to provide a statement of
reasons for its decision to deny juvenile court retention was harmless beyond a
reasonable doubt. (Id. at pp. 722-723.)
       In contrast, here, we cannot say that the evidence supporting the juvenile court’s
transfer decision was “overwhelming.” (Chi Ko Wong, supra, 18 Cal.3d at p. 722.) Most
significant to our decision is the criterion regarding C.S.’s potential for rehabilitation
prior to the expiration of the juvenile court’s jurisdiction. (§ 707(a)(2)(B)(i).) The law
now provides that a minor like C.S. may be retained in DJF until age 25. (§ 1769,
subds. (b), (d)(2).) Although C.S.’s failure to take responsibility for his role in the
offense and failure to admit gang membership impacted his potential for rehabilitation,
there was evidence that C.S. wanted to disassociate from gangs. The probation officer’s
transfer report specified that DJF would offer intensive gang programming. Moreover,
there was evidence that C.S. had shown progress while incarcerated; that C.S. could be
rehabilitated within two years; and that DJF had programs to address C.S.’s needs. (See
§ 707(a)(2)(B)(ii).)

                                              30
       Of the remaining four transfer criteria, only the circumstances and gravity of the
offense (§ 707(a)(2)(E)(i)) weighed clearly in favor of transfer. The murder of Heriberto
was heinous, and C.S. was highly involved in the crime, demonstrated an intent to kill,
and caused Heriberto’s death. (See § 707(a)(2)(E)(ii).) On the other hand, weighing
against transfer was C.S.’s delinquent history. (§ 707(a)(2)(C)(i)-(ii).) The other two
transfer criteria were decidedly more neutral, with evidence that supported a finding in
favor of transfer and evidence that supported a finding against it. For example, C.S.
exhibited criminal sophistication when he acted as one of the aggressors in the incident
and after the crime when he refused to engage in text messaging about the offense. (See
§ 707(a)(2)(A)(i)-(ii).) However, C.S.’s childhood trauma and the evidence regarding his
undeveloped brain mitigated against a finding that C.S. was criminally sophisticated at
the time of the murder. (Ibid.) Similarly, with respect to the success of previous attempts
to rehabilitate C.S., while there was evidence that established C.S. did not take advantage
of some of the programming he was offered, there was also evidence that he did
participate in other programming and that he did not receive all of the services adequate
to address his needs. (See § 707(a)(2)(D)(i)-(ii).)
       We recognize from the transfer order that the juvenile court carefully considered
each of the transfer criteria. However, on this record, the juvenile court’s failure to
clearly and explicitly “articulate its evaluative process,” by detailing “how it weighed the
evidence” and by “identify[ing] the specific facts which persuaded the court” to reach its
decision (Pipinos, supra, 33 Cal.3d at p. 198), was not harmless beyond a reasonable
doubt (cf. Chi Ko Wong, supra, 18 Cal.3d at pp. 722-723). We therefore determine that it
is necessary to remand this matter to the juvenile court for further findings that are
consistent with the requirements set forth in this opinion. The juvenile court should also
reconsider the matter in light of the current version of section 1769 and make additional
findings as to the section 707(a)(2) criteria in order to permit meaningful appellate



                                             31
review. We express no opinion as to the result the juvenile court should reach on
remand.
       D.     Senate Bill No. 1391
       On September 30, 2018, the Governor signed Senate Bill No. 1391 (2017-2018
Reg. Sess.). That legislation, which takes effect on January 1, 2019, will eliminate a
prosecuting attorney’s authority to bring a transfer motion in a case in which a minor was
14 or 15 years of age at the time of the offense.14 (Stats. 2018, ch. 1012, § 1, enacting
Sen. Bill No. 1391 (2017-2018 Reg. Sess.); see Cal. Const., art. IV, § 8; Gov. Code,
§ 9600, subd. (a); People v. Camba (1996) 50 Cal. App. 4th 857, 865.)
       The parties submitted supplemental briefs on the effect of Senate Bill No. 1391 on
this case. The parties both agree that Senate Bill No. 1391 will be retroactive (meaning it
will apply to cases that are not yet final) because it will mitigate punishment. (See In re
Estrada (1965) 63 Cal. 2d 740, 748 [statutory amendment operates retroactively if it
“mitigates punishment”]; Lara, supra, 4 Cal.5th at p. 303 [“being treated as a juvenile in
juvenile court” is a lesser punishment than prosecution in adult/criminal court].)
       The parties also agree, however, that we cannot provide C.S. with relief based on
legislation which has no present legal effect. (See People v. Righthouse (1937) 10 Cal. 2d
86, 88 (Righthouse) [“It has been uniformly held in this state that a statute has no force
whatever until it goes into effect pursuant to the law relating to legislative enactments. It
speaks from the date it takes effect and not before. Until that time it is not a law and has
no force for any purpose.”].) Thus, we decline C.S.’s request that we grant his petition
on the basis of Senate Bill No. 1391.
       Subsequent to the parties’ supplemental briefing on the effect of Senate Bill
No. 1391 on this case, the district attorney filed an amicus brief arguing that Senate Bill



       14
        Senate Bill No. 1391 contains an exception for cases in which the minor was not
apprehended prior to the end of juvenile court jurisdiction.

                                             32
No. 1391 was an unconstitutional amendment of Proposition 57. The district attorney
points out that Proposition 57 specified that its judicial transfer provisions could be
amended by the Legislature, “ ‘so long as such amendments are consistent with and
further the intent of this act.’ ” (See Voter Information Guide, Gen. Elec. (Nov. 8, 2016)
text of Prop. 57, § 5, p. 145.) The district attorney asserts that Senate Bill No. 1391 is not
consistent with Proposition 57 because it eliminates the judicial discretion to transfer 14-
and 15-year-olds to adult/criminal court.
       We asked the parties for further supplemental briefing on whether the district
attorney was correct in asserting that Senate Bill No. 1391 is an unconstitutional
amendment of Proposition 57, and on whether that issue was ripe.
       C.S. responded that the constitutionality question is ripe but that Senate Bill
No. 1391 is not an unconstitutional amendment of Proposition 57. C.S. pointed out
that the Legislature originally authorized the prosecution of 14- and l5-year-olds in
adult/criminal court when it passed Assembly Bill No. 560 in 1994. He argued that
since Proposition 57 did not create the authority to prosecute 14- and 15-year-olds in
adult/criminal court, but merely changed the procedures for doing so, Senate Bill
No. 1391 is not an amendment to Proposition 57. C.S. alternatively argues that if
Senate Bill No. 1391 amended Proposition 57, the new legislation does not conflict with
Proposition 57 but rather furthers its purpose of emphasizing rehabilitation for juveniles.
       The Attorney General responded that the issue of Senate Bill No. 1391’s
constitutionality is not “ripe for determination in this case” and that this case “is not the
proper vehicle for such an inquiry.” The Attorney General asserts that a challenge to
Senate Bill No. 1391 should be filed in superior court so that “other interested parties,
including but not limited to the proponents of Proposition 57, may be heard.” Further,
the Attorney General points out, it is generally accepted that an amicus curiae may not
“expand the scope of issues on review.” (See California Assn. for Safety Education v.
Brown (1994) 30 Cal. App. 4th 1264, 1275 [an amicus curiae may not “[i]nterject[] new

                                              33
issues” in an appeal].) The Attorney General also submits that Senate Bill No. 1391 is
constitutional because it furthers the purposes of Proposition 57.
       We decline to reach the merits of the district attorney’s argument about the
constitutionality of Senate Bill No. 1391. As previously noted, Senate Bill No. 1391
has yet to go into effect, and it has “no force” as to C.S. at this time. (Righthouse, supra,
10 Cal.2d at p. 88.) Further, since we are ordering the juvenile court to reconsider its
section 707(a)(2) findings in light of the amendment to section 1769, which could result
in a denial of the transfer motion, it would be premature to consider any issue with
respect to Senate Bill 1391.
                                    IV.    DISPOSITION
       Let a peremptory writ of mandate issue directing respondent court to (1) vacate its
February 16, 2018 order transferring the matter to adult/criminal court, (2) reconsider the
matter in light of the current version of Welfare and Institutions Code section 1769, and
(3) issue further findings on the motion to transfer to ensure that its decision permits
meaningful appellate review. This opinion is made final as to this court seven days from
the date of filing. (Cal. Rules of Court, rule 8.490(b)(2)(A).) The temporary stay order
shall remain in effect until this decision is final.




                                               34
                         BAMATTRE-MANOUKIAN, J.




WE CONCUR:




GREENWOOD, P.J.




DANNER, J.




C.S. v. Superior Court
H045665
Trial Court:                             Santa Clara County Superior Court
                                         Superior Court Nos.: JV38951, 213156


Trial Judge:                             Hon. Julianne Sylva


Attorneys for Petitioner:                David Epps,
C.S.                                     Alternate Defender
                                         Alfonso Lopez,
                                         Deputy Alternate Defender
                                         Brian Matthews,
                                         Deputy Alternate Defender


Attorneys for Real Party in Interest:    Xavier Becerra,
The People                               Attorney General
                                         Gerald A. Engler,
                                         Chief Assistant Attorney General
                                         Jeffrey M. Laurence,
                                         Senior Assistant Attorney General
                                         Donna M. Provenzano,
                                         Supervising Deputy Attorney General
                                         Victoria Ratnikova,
                                         Deputy Attorney General


Attorneys for Amicus Curiae:             Jeffrey F. Rosen,
Santa Clara County District Attorney’s   District Attorney
Office                                   Jeff H. Rubin,
                                         Deputy District Attorney




C.S. v. Superior Court
H045665